Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 4, 2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION

Acknowledgement of Receipt/Status of Claims
	
This Office Action is in response to the amendment filed November 4, 2021. Claims 5 and 6 are pending in the application. Claims 1-4 have been cancelled. Claims 5 and 6 have been examined for patentability. 


Withdrawn Rejections
	Applicant's amendments and arguments filed November 4, 2021 are acknowledged and have been fully considered.  
The rejection of claims 5 and 6 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roth et al. (US Patent 6,762,180) as evidenced by Genkyotex (Fibrotic diseases, https://www.genkyotex.com/en/nox-science/nox-and-disease/fibrotic-diseases) has been withdrawn in view of Applicant’s persuasive argument wherein the Genkyotex reference cannot be used as evidence that   idiopathic pulmonary fibrosis (IPF) is an example of a fibrotic disease in the lung since its publication date is in 2020.

New Rejection(s) 
Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 5 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roth et al. (DE10237423A1, newly cited, published February 2, 2004,see attached machine translation) in combination with Roth et al. (US Patent 6,762,180, previously cited).


Applicant’s Invention

     Applicant claims a method for treating idiopathic pulmonary fibrosis, comprising administering to a patient in need thereof a therapeutically effective amount of 3-Z-[1-(4-(N-((4-methyl- piperazin-1-yl)-methylcarbonyl)-N-methyl-amino)-anilino)-1-phenylmethylene] - 6- methoxycarbonyl-2-indolinone, or a salt thereof.

Determination of the scope and the content of the prior art
(MPEP 2141.01)

(c) 3-Z-[1-4-(N-((4-methyl-piperazin-1-yl)-methylcarbonyl)-N-methyl-amine)-anilino)-1-phenyl-methylene]-6-methoxycarbonyl-2-indolinone (see abstract, claim1 of Roth et al.) for treating pulmonary fibrosis (see claim 2 of Roth et al. ).  The Examiner notes that Roth’s general teaching of pulmonary fibrosis is inclusive of idiopathic pulmonary fibrosis.
Roth et al. (US Patent 6,762,180) disclose   indolinone compounds of  formula (I), specifically compound (c) 3-Z-[1-4-(N-((4-methyl-piperazin-1-yl)-methylcarbonyl)-N-methyl-amine)-anilino)-1-phenyl-methylene]-6-methoxycarbonyl-2-indolinone (see abstract, compound c of Roth et al.) for treating fibrotic diseases  (column 33, lines 17-32, limitation of instant claim 5).	 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	The difference between the invention of the instant application and that of Roth et al. is that Roth et al. do not expressly teach the use of a monoethanesulfonate salt of -Z-[1-(4-(N-((4-methyl- piperazin-1-yl)-methylcarbonyl)-N-methyl-amino)-anilino)-1- phenyl-methylene]-6-methoxycarbonyl-2-indolinone (limitation of instant claim 6).  However, Roth et al. (US Patent 6,762,180)  teach that their compounds may be converted into their salts thereof, particularly for pharmaceutical use into the physiologically acceptable salts with inorganic or organic acids. Roth et al.  teach that acids which may be used for this purpose include for example hydrochloric acid, hydrobromic acid, sulphuric acid, phosphoric acid, fumaric acid, succinic acid, lactic acid, citric acid, tartaric acid, maleic acid or methanesulphonic acid (see column 30, 

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


	The teachings of Roth et al. are directed to the use of  indolinone compounds and their salts in the treatment of pulmonary fibrosis or fibrotic diseases.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to modify the teachings of Roth et al.  to arrive at a method for treating idiopathic pulmonary fibrosis comprising administering to a patient in need thereof a therapeutically effective amount of 3-Z-[1-( 4-(N-((4-methyl- piperazin-1-yl)-methylcarbonyl)-N-methyl-amino)-anilino)-1-phenylmethylene]- 6- methoxycarbonyl-2-indolinone as well as its monoethanesulfonate salt. Roth’s general teaching of fibrotic diseases and pulmonary fibrosis   is inclusive of idiopathic pulmonary fibrosis.  Thus, from the teaching of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
         In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Response to Arguments
Applicant's arguments, filed November 4, 2021, with respect to the claims 5 and 6 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roth et al. (US Patent 6,762,180) as evidenced by Genkyotex (Fibrotic diseases, https://www.genkyotex.com/en/nox-science/nox-and-disease/fibrotic-diseases)have been considered but are moot in view of a new grounds of rejection set forth above.

Conclusion
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Courtney A. Brown		
Patent Examiner	
Technology Center 1600



/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617